Citation Nr: 1531021	
Decision Date: 07/21/15    Archive Date: 08/05/15

DOCKET NO.  14-00 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York



THE ISSUES

1.  Entitlement to service connection for a disability manifested by chest pain.

2.  Entitlement to service connection for a disability manifested by tremors/body jerks/shakes.

3.  Entitlement to additional compensation benefits based on recognition of S.M.K. as the Veteran's dependent spouse.



ATTORNEY FOR THE BOARD

P. Olson, Counsel



INTRODUCTION

The Veteran had active military service from March 1971 to July 1974 and from January 1980 to May 1983.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

In preparing to decide the issues on appeal, the Board has reviewed the contents of the Veteran's electronic ("Virtual VA" and Veterans Benefit Management System (VBMS)) file, as well as the evidence in his physical claims file.  

The issues of entitlement to service connection for a skin disability and a disability manifested by lumps of the arms have been raised by the record in a December 2013 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issue of entitlement to service connection for a disability manifested by tremors/body jerks/shakes is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran does not have a chronic disability manifested by chest pain, to include a cardiac disability such as cardiovascular-renal disease and ischemic heart disease, that was manifested during service or within a year of discharge from service or that is shown to be related to service, to include exposure to herbicides.

2.  The Veteran and L.G.F. were married in August 1972; they were divorced in June 1981.

3.  The Veteran and L.K.E. were married in July 1981; they were divorced in April 1984.

4.  The Veteran and M.H. were married in February 1989; they were divorced in April 2008.

5.  The Veteran and S.M.K. were married in July 2009.


CONCLUSIONS OF LAW

1.  A chronic disability manifested by chest pain, to include a cardiac disability such as cardiovascular-renal disease and ischemic heart disease, was not incurred in or aggravated by service and a cardiac disorder may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

2.  The criteria for recognition of S.M.K. as the spouse of the Veteran for VA compensation purposes have been met.  38 U.S.C.A. §§ 1115, 5110, 5124 (f) (West 2014); 38 C.F.R. §§ 3.4(b)(2), 3.204, 3.205 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in March 2011 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.   

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order. 

Service Connection

The Veteran seeks service connection for a disability manifested by chest pain.  

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

The service treatment records are absent complaints of chest pain and findings or diagnoses of any cardiac problems during service.  On the clinical examinations in June 1974, February 1978, and April 1981, the Veteran's chest and heart were evaluated as normal.  On Reports of Medical History completed by the Veteran in June 1974, February 1978, November 1979, and April 1981, he denied ever having shortness of breath, pain or pressure in chest, palpitations or pounding heart, and heart trouble.  Thus, there is no medical evidence that shows that the Veteran suffered from chest pain or a cardiac disorder during service. 

Service connection may be established on a presumptive basis for a cardiovascular-renal disease if manifested within a year of discharge.  38 U.S.C.A. 1101, 1110, 1112, 1113, 1131, 1137 (2014); 38 C.F.R. §§ 3.303(b), 3.309(a), 3.307(a)(3).  Service connection may also be established on a presumptive basis for ischemic heart disease if the Veteran served in the Republic of Vietnam during the Vietnam era.  38 C.F.R. §§ 3.309(e), 3.307(a)(6). 
  
When a disease is first diagnosed after service, service connection can still be granted for that condition if the evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  To prevail on the issue of service connection there must be evidence of a current disability, in-service incurrence or aggravation of a disease or injury; and a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  A disability may be found to be service connected on a secondary basis if the claimant demonstrates that the disability is either (1) proximately due to or the result of an already service-connected disease or injury or (2) aggravated by an already service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); 38 C.F.R. § 3.310 (2012).  

In this case, the record does not establish that the Veteran suffers from a cardiovascular-renal disease or ischemic heart disease.  Post-service medical record show a normal electrocardiogram in September 1988, a diagnosis of non-specific chest pain in 1993 after normal electrocardiogram, and a diagnosis of non cardiac chest pain/palpitations after normal nuclear stress test in February 2007.  Electrocardiogram and chest x-rays done in May 2008 were normal. 

The Veteran underwent VA examination in February 2011 at which time the examiner stated that the Veteran did not have ischemic heart disease or congestive heart failure.  The examiner noted a left ventricular ejection fraction test in February 2007 showed 56 percent at stress and 61 percent at rest; a chest x-ray in May 2008, and an electrocardiogram in February 2009.  

The Veteran's post-service records include complaints of chest pain.  Unfortunately, chest pain is actually just reported symptomatology.  Without a recognized injury or disease entity, VA is not authorized to award compensation for reported symptomatology.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a) (Service connection is awarded for "a particular injury or disease resulting in disability..."); see also Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999); aff'd in part sub nom.   Sanchez-Benitez v. Principi, 259 F.3d 1356, 1363 (Fed. Cir. 2001) (The CAVC held that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.)  

In the absence of competent evidence which suggests that the Veteran's chest pain constitutes a chronic disability, the Board has no basis on which to consider the Veteran's chest pain as more than a medical finding or symptom.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, diagnosis of a disability manifested by chest pain, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer)."  Absent a showing of a current chronic disability which could be related to service, entitlement to service connection for a disability manifested by chest pain must be denied.  

The Board notes the Veteran takes exception with a nurse practitioner conducting his VA examination in February 2011.   "[A] nurse practitioner is 'competent to provide diagnoses, statements, or opinions.'"  Cox v. Nicholson, 20 Vet. App. 563, 569 (2007).  In this case, there is no medical evidence to the contrary.  The Veteran has not provided VA with a medical opinion which diagnoses a cardiac condition and relates such a condition to his active duty service.

As the preponderance of the evidence is against the above claim, the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. 5107(b) (2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Dependency

Veterans having a 30 percent or more service-connected condition may be entitled to additional compensation for a spouse.  38 U.S.C.A. § 1115; 38 C.F.R. § 3.4(b)(2).  VA will accept the written statement of a claimant as proof of marriage or birth of a child for purposes of determining entitlement to benefits as long as the statement contains the month, year, and place of the event, the full name, and relationship of the other person to the claimant, and the dependent's social security number.  38 U.S.C.A. § 5124; 38 C.F.R. § 3.204(a)(1).  Other evidence is required under certain circumstances, such as where the claimant's statement on its face raises a question of its validity or the claimant's statement conflicts with other evidence of record.  See 38 C.F.R. § 3.204(a)(2).

A marriage can be established by several types of evidence, including a copy or abstract of the public record of marriage, or a copy of the church record of marriage containing sufficient data to identify the parties, the date, and place of marriage, and the number of prior marriages if shown on the official record.  See 38 C.F.R. § 3.205(a)(1) (2013). 

In the absence of conflicting information, proof of marriage which meets the requirements of 38 C.F.R. § 3.205(a), together with the claimant's certified statement concerning the date, place and circumstances of dissolution of any prior marriage may be accepted as establishing a valid marriage, provided that such facts, if they were to be corroborated by record evidence, would warrant acceptance of the marriage as valid.  Where necessary to a determination because of conflicting information or protest by a party having an interest therein, proof of termination of a prior marriage will be shown by proof of death, or a certified copy or a certified abstract of final decree of divorce or annulment specifically reciting the effects of the decree.  38 C.F.R. § 3.205(b).

The Veteran contends that he is married to S.M.K., and is therefore entitled to have her recognized as his spouse for VA compensation purposes. 

Initially, the Board notes that the Veteran is currently rated as totally disabled due to a service-connected disability, and therefore is entitled to an additional amount of compensation for a spouse, child, and/or dependent parent.  38 U.S.C.A. § 1115; 38 C.F.R. § 3.4(b)(2).

The record includes a Certificate of Marriage dated August [redacted], 1973, and a Decree of Divorce dated June [redacted], 1981 between the Veteran and L.G.F.; a Decree of Divorce dated June [redacted], 1981 between the Veteran and L.K.E. acknowledging that the two were married  on July [redacted], 1981; a Judgment for Absolute Divorce dated April [redacted], 2008 between the Veteran and M.H. acknowledging that the two were married on February [redacted], 1989; and a Certificate of Marriage Registration acknowledging that the Veteran and S.M.K. were married on July [redacted], 2009.

The Veteran has completed two VA Forms 21-686c, Declaration of Status of Dependents.  The Declaration of Status of Dependents received in March 2012 indicated that he had been married only once to S.M.K. on July [redacted], 2009.  The Declaration of Status of Dependents received in May 2014 listed his three former marriages, dates of marriages and divorces although the divorce date for his marriage to M.H. is incorrect on the form.  

The record also includes a VA Form 21-0820, Report of General Information, which notes that the Veteran provided the Social Security Number for S.M.K.    
    
After reviewing all the evidence, the Board finds that the Veteran has provided all information requested.  It is noted that there were some difficulties getting all the appropriate information, but it appears that all documents are now on file.  The Board finds that the Veteran's three prior marriages were validly terminated; and his marriage to S.M.K. is presumed valid. 


ORDER

Entitlement to service connection for a disability manifested by chest pain is denied.

Entitlement to additional compensation benefits based on recognition of S.M.K. as the Veteran's dependent spouse is granted.



REMAND

The Veteran also seeks service connection for a disability manifested by tremors/body jerks/shakes.

As noted above, the Veteran underwent VA examination which was conducted by a nurse practitioner in February 2011.  At that time the Veteran complained of cramps and tremors in his arms, hands and legs with onset the year prior.  The Veteran also reported lack of sense of smell, occasional difficulty swallowing, and diminished short term memory.  

The examiner noted that the Veteran had not been diagnosed with Parkinson's disease and explained that he did not have stooped posture, balance impairment, bradykinesia or slowed motion, loss of automatic movements, speech changes, tremor, or muscle rigidity and stiffness.  The examiner noted moderate depression, mild cognitive impairment, complete loss of smell, moderate sleep disturbance, and mild sexual dysfunction but no difficulty chewing/swallowing, urinary problems, or constipation.  

The examiner stated that the Veteran could have Restless Leg Syndrome and that any mental manifestations of moderate depression and mild cognitive impairment or dementia may be attributed to diagnoses of depression, dysthymia, and posttraumatic stress disorder (PTSD).  

In May 2011, the Veteran was admitted to VA hospital with complaints of jerky body movement for a video electroencephalography (EEG) monitoring to rule out seizures.  It was noted that the Veteran most likely had a sleep disorder with some nocturnal myclonis.  It was also noted that daytime tremors could be related to his service-connected PTSD.  The Veteran reported jerky body movement (arms, legs, and whole body) for four years with episodes lasting five minutes and terminating spontaneously with no tongue biting, urinary or fecal incontinence, falls, loss of consciousness, weakness, or neurological symptoms.  A 48 hour video EEG was conducted.  The first 24-hour segment of a long-term video EEG monitoring study indicated that epileptiform features were not observed but there was a slowing seen on the left which was likely artifactual in nature.  The VA attending physician noted that there was a slowing seen left temporally and in the left occipital leads which was likely related to faulty electrode placement.  

There is no record of the actual assessment of the second 24 hour segment although more recent records do note "48 HR EEG 6/11(BVAMC), Epileptiform features were not observed.  There is slowing seen left temporally and in the left occipital leads which is likely related to faulty electrode placement."  

As the record appears incomplete, it is the Board's opinion that any medical records dated after June 10, 2011 with regard to the Veteran's complaints of tremors, body jerks/shakes obtained and associated with the record.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for his tremors/body jerks/shakes that is not evidenced by the current record.  If so, the Veteran should be provided with the necessary authorization forms for the release of any treatment records not currently on file.  These records, as well as all records dated after June 10, 2011, from Bronx VAMC pertaining to EEG and/or tremors/body jerks/shakes, should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.

2.  After the above development has been completed, The Veteran should be afforded an additional VA examination by a neurologist.  The neurologist is to be provided access to the claims folder, Virtual VA, and VBMS.  The examiner must specify in the report that the claims file, Virtual VA records, and VBMS records have been reviewed.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  

The examiner should identify all current chronic disorders manifested by tremors/body jerks/shakes and provide an opinion as to whether it is at least as likely as not that any such disorder is related in any way to (caused by or aggravated by) the Veteran's active duty service, to include exposure to herbicides, or service-connected disability.  

The neurologist should be informed of all the Veteran's service-connected disabilities.

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

3.  The Veteran is to be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4.  After the development requested has been completed, the examination report should be reviewed to ensure that they are in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, corrective procedures should be implemented.  

5.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


